PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/368,091
Filing Date: 12/2/2016
Appellant(s): VANKAMAMIDI et al.



__________________
James S. Bullough
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/2/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
	The Examiner’s answers in response to Appellants’ arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

A. 	Independent claims 1, 13, and 20	
Claim 1

Appellant argues that O'Byrne does not teach or suggest all the subject matter of claim 1. For example, O'Byrne does not teach or suggest that "the summary of the selected data asset includes ... a first indicator that indicates a number of relationships of the selected data asset with data assets that are one level upstream from the selected data asset, and a second indicator that indicates a number of relationships of the selected data asset with data assets that are one level downstream from the selected data asset," as recited in claim 1.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that O'Byrne teaches a computer generated user interface (UI), a selection of a UI element representing a corresponding business process. Based upon the user selected UI element, visually representing the lineage includes highlighting one or more correlations between the selected UI element and the correlated UI elements. The corrected UI elements, including upstream/downstream data asset, are determined by identifying a lineage of an input to the business process element corresponding to the selected UI element (contribute to the selected data asset, e.g. upstream data asset), identifying a lineage of an output from the business process element corresponding to the selected UI element (the selected data asset has contributed, e.g. downstream data set). In an embodiment, rendering the visual representation includes generating a comprehensive data tooltip corresponding to the selected UI element. As shown on UI 202 of FIG. 4, comprehensive data tooltips 414, 416 and 418 render a summary of the information associated with a corresponding UI element, 314, 304 and 320 respectively (e.g. tooltip provides a summary of the data asset). The tooltip may include a name or an identification of the UI element (e.g. identifier of the selected data asset), a graphical representation of the identification of the UI element, information about the business process elements associated with the UI element, information about the data fields, the data field names, the database schemas, the database schema names, input lineage information, output lineage information, transformation information, hierarchical information, correlated business process elements' identification, mapping information, number of links or correlations with reference to a UI element, number of rows and number of columns included in each schema, a complexity indication of the UI element with reference to transformation, a complexity score, or the like, as such, number of input lineage information is seen as “a first indicator”, number of output lineage information is seen as “a second indicator”, for example, in UI 202 of Fig 4, tooltip 416 displays a number of times the business process element was looked-up for,  i.e. a number of relationships of the downstream assets “a second indicator”, a number of links shared by the business process element. Since tooltip contains information associated with selected data asset (selected UI element), such as “number of input lineage information” and “number of output lineage information”, O'Byrne clearly teaches “a first indicator that indicates a number of relationships of the selected data asset with data assets that are one level upstream from the selected data asset” and “a second indicator that indicates a number of relationships of the selected data asset with data assets that are one level downstream from the selected data asset” as claimed.

Appellant further argues that O'Byrne's Figure 4, the data tooltip 416 corresponds to the "first summary information," not the "summary of the selected data asset." 

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that O'Byrne teaches that  a tooltip is rendered along with the correlated UI elements, to provide a summary of the information associated with a corresponding correlated UI element, e.g. tooltip’s information is applied to selected UI element (selected data asset) as well as to corrected UI elements (upstream/ downstream data assets). Figure 4, data tooltip 416 is used for example. 

Claim 13
In response to the argument, Examiner’s reasoning found in the Examiner’s claims 1 response above, herein is applicable to, and addresses this argument in its entirely.

Claim 20
In response to the argument, Examiner’s reasoning found in the Examiner’s claims 1 response above, herein is applicable to, and addresses this argument in its entirely.

B. 	Dependent claim 3	
Appellant argues that The Examiner fails to provide any explanation about how these sections of O'Byrne and Weinberg [sic]  allegedly teach the claimed subject matter. the Examiner's apparent interpretation of a tooltip as the summary information of claim 1, O'Byrne describes only that tooltips can be "selectively enabled." O'Byrne does not, however, describe the tooltips are "displayed for only a subset of the plurality of upstream data.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that The tooltip may also display a summary of the business process and the execution of the business process. The tooltips may be enabled or disabled to be rendered on UI 202 of FIG. 4. The tooltips may also be selectively enabled--by enabling selected tooltips; or globally enabled--by enabling all the tooltips to be displayed. The tooltips may be enabled by activating enable option 412 on associated with selected UI element 314, or an enable option associated with the business process elements, e.g. user can select to enable display a subset of upstream/downstream data assets. In addition, as indicated by Appellant that Fankhauser teaches that the data assets can be filtered. It is known that once data assets are filtered, then only a subset of data assets are displayed.


C. 	Dependent claims 4 and 15	
Claim 4
Appellant argues that O'Byrne's Figure 4 does not include both "a summary of a first data asset" and also "summaries of remaining data assets in the first set of data assets being arranged on alternating sides of the first data asset," as recited in claim 4. Fankhauser nowhere states that the data asset scorer 104 calculates a data asset score based on use of the data asset. Thus, Fankhauser fails to describe arranging summaries of data assets based in any way on use of the corresponding data assets.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Claim 4 recites “a first set of data assets for displaying at a first position relative to the summary of the selected data asset”. Under BRI, a fist set of data assets is merely displayed together with the selected data asset without any relationship with the selected data asset.
O'Byrne's teaches a user interface (UI) with a selected UI element representing a corresponding business process element. The associated business process elements are determined by identifying a lineage of the business process elements corresponding to the selected UI element. For example, UI 202 of FIG. 3 displays UI elements 302, 304, 306, 308, 310, 312, 314, 316, 318 and 320 with UI element 320 is selected. Since a comprehensive data tooltip (data asset summary as noted above) corresponding to the selected UI element is generated along with the visual representation, the UI position is the same as position of the summary. In first case, UI elements 306, 308, and 310 can be seen a first set of data asset and displaying at a first position relative to the selected data asset. In addition, Fankhauser teaches a data lineage analyzer assign a data asset score to a data asset and displaying linkage based on the score and displaying a set of data assets in decreasing order, e.g. displaying the most used data asset at a selected position and displaying remaining data assets in decreasing order. In FIG. 2A, each data asset/node is shown together with its score as provided by data asset scorer, and displaying a set of data assets in decreasing order for each level, for example 15-10-0, 20-10-0.

    PNG
    media_image2.png
    684
    718
    media_image2.png
    Greyscale

In second case, UI elements 324, and 326 can be seen a first set of data asset and displaying at a first position relative to the selected data asset. The reasoning found in the first case is applicable to and address the argument entirely.

Claim 15
In response to the argument, Examiner’s reasoning found in the Examiner’s claims 4 response above, herein is applicable to, and addresses this argument in its entirely.


C. 	Dependent claims 6 and 17	
Claim 6
Appellant argues that O'Byrne do not include all the features required by claim 6, including the "summary of the selected data asset," the "summaries of a first set of data assets," the "summary of a first data asset in the first set of data assets," the "summary of a second data asset from the first set of data assets," and the "summaries of a second set of data assets." O'Byme certainly does not teach or suggest what claim 6 requires in such a scenario, namely that "the summary of the second data asset" is "reposition[ ed] ."

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Claim 6 recites “a first set of data assets for displaying at a first position relative to the summary of the selected data asset”. Under BRI, a fist set of data assets is merely displayed together with the selected data asset without any relationship with the selected data asset.
O'Byrne's teaches a user interface (UI) with a selected UI element representing a corresponding business process element. The associated business process elements are determined by identifying a lineage of the business process elements corresponding to the selected UI element. Since a comprehensive data tooltip (data asset summary as noted above) corresponding to the selected UI element is generated along with the visual representation, a tooltip is rendered along with the selected UI element and the correlated UI elements, to provide a summary of the information associated with a corresponding correlated UI element. As such, O'Byrne clearly teaches summary of the selected data asset and the correlated data assets (e.g. first data set, second data set). Also, the position of UI element is seen as position of summary of UI element. As indicated in the last office action, in Figure 3, UI element 320 is selected, “the selected data asset”, UI element 320 is receiving input from UI elements 314 and 316, “a first set of data assets”, UI element 316, “a first data asset”, in FIG. 4, UI element 314 is selected, “a second data asset”. Once UI element 314 is selected, the metadata of UI element 314 is retrieved from the database, to determine associated business process elements. To identify the associated business process elements, a lineage of an input to the business process element corresponding to UI element 314 is identified. UI element 314 is receiving input from UI element 304; thus, the lineage of input is identified. FIG. 4 includes highlighting the correlated UI elements 304 and 320 that are correlated with UI element 314, and/or highlighting the correlation between UI element 314 and UI elements 304 and 320, e.g. position UI element 314 as selected. UI elements 304 and 320 are identified being one level upstream or downstream of the second data asset (UI 314), e.g.  “a third set of data assets”.


    PNG
    media_image3.png
    354
    1037
    media_image3.png
    Greyscale

Fig.3


    PNG
    media_image4.png
    587
    937
    media_image4.png
    Greyscale


Claim 17
In response to the argument, Examiner’s reasoning found in the Examiner’s claims 6 response above, herein is applicable to, and addresses this argument in its entirely.


For the above reasons, it is believed that the rejections should be sustained.








Respectfully submitted,
/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                                                                                                                                                                                                                               

Conferees:


/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                      



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.